DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 18 June 2020 is acknowledged and considered.
Specification
The disclosure is objected to because of the following informalities: the priority information does not reflect the issued status of parent application 15/745291 which has issued as US 10709697.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for reducing symptoms of chronic leukemia, breast cancer, kidney cancer, lung, cancer, brain cancer, pancreatic cancer, ovarian cancer, melanoma, prostate cancer, acute myeloid leukemia, chronic myeloid leukemia, multiple myeloma, nonsmall cell lung cancer, small cell lung cancer, colorectal cancer, hepatocellular cancer, gastric, and esophageal cancer, medulloblastoma, and glioblastoma.  The specification does not reasonably provide enablement for the reducing the symptoms of the scope of cancer claimed as well as the prevention of the claimed scope of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating cancer with a bis-amine compound of formula IL or a salt, ester, or amide thereof. Thus, the claims taken together with the specification imply a compound embraced by formula IL can treat cancer in which variable X is N or CH.  The “treatment” concept includes prevention.  (See page 12, lines 1-3).  

    PNG
    media_image1.png
    177
    441
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
CHATTERJEE (Advances in Cancer Research, 2014, 124, 31-82) describes that CXCR4 is linked to the following cancers: chronic leukemia, breast cancer, kidney cancer, lung, cancer, brain cancer, pancreatic cancer, ovarian cancer, melanoma, prostate cancer, acute myeloid leukemia, chronic myeloid leukemia, multiple myeloma, nonsmall cell lung cancer, small cell lung cancer, colorectal cancer, hepatocellular cancer, gastric, and esophageal cancer, medulloblastoma, and glioblastoma. (See page 32, last two lines to page 33, first paragraph; page 37, fourth paragraph; page 38, fourth paragraph; page 39, third paragraph; page 44, third paragraph to page 45, fourth paragraph; page 45, third paragraph; and page 51, second paragraph to page 52, first paragraph).	Chatterjee also teaches that more research is needed to identify CXCR4 antagonists.  (See page 64, paragraph 1).  

The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a cancer related to CXCR4, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how CXCR4 functions in the body or to overcome the art recognition that this receptor is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for reducing symptoms of chronic leukemia, breast cancer, kidney cancer, lung, cancer, brain cancer, pancreatic cancer, ovarian cancer, melanoma, prostate cancer, acute myeloid leukemia, chronic myeloid leukemia, multiple myeloma, nonsmall cell lung cancer, small cell lung cancer, colorectal cancer, hepatocellular cancer, gastric, and esophageal cancer, medulloblastoma, and glioblastoma.  
The specification does not provide guidance for reducing the symptoms of the scope of cancer claimed as well as the prevention of the claimed scope of cancer.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a cancer with a compound of IL and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Conclusion
Claims 1-14 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  GRAU describes compound 1.  (See Inorganic Chemistry, 2013, 52, 11867-11874, cited in IDS; page 11868).  This compound anticipates examined formula IL because X is N, R1 is Me, and R3-R6 each being H.  This compound is not being used in the claimed method and therefore neither anticipates nor renders obvious a method of the examined claims.  

    PNG
    media_image2.png
    304
    334
    media_image2.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699